Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is response to Remarks, Amendments and Arguments the Applicant filed on 09/23/2022.
Claims 1-20 are pending in this Office Action. claims 3-7 and 10-14 are objected to, Claims 1-2, 8-9 and are rejected, and 15-20 are allowed in which Claims 1, 8 and 15 are independent.
Priority
Applicant’s claim for instant application 16782480, filed 02/05/2020 for the benefit of prior-filed application 15169233, filed 05/31/2016 ,now U.S. Patent #10558929, as a continuation, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As per claims objected for allowable in independent claim form includes incorporating every an each limitation on which the objected claims depend.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10558929. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations. Especially, the U.S. Patent No. 10558929 discloses more details in logic assets with the application scenario.  Therefore, it would have been obvious to one of ordinary skill in the art to realize that claims 1-20 of the instant application is fully disclosed by the U.S. Patent No. 10558929.

The following table shows the claims in Instant Application that are rejected by corresponding claim(s) in U.S. Patent No. 11055325.
Instant Application
U.S. Patent No.  10558929
1. A computer-implemented method of predicting abnormal operation of a component of a machine, the method comprising:
receiving monitoring data from the machine during operation;
processing the monitoring data to determine values for one or more monitoring features that are predictive of abnormal operation of the component; 
wherein the one or more monitoring features comprise at least a first monitoring feature and a second monitoring feature; 
determining, using the values of the one or more monitoring features, a probability of abnormal operation of the component; and









by extracting the probability from a set of values, wherein the set of values includes a subset of values for the first monitoring feature and a second subset of values for the second monitoring feature;

scheduling maintenance for the component responsive to the probability exceeding a first threshold value.


2. The computer-implemented method of claim 1, 
 wherein the set of values comprises a prediction matrix, and
wherein the first set of values comprises a first prediction sub-matrix that includes probabilities of abnormal operation for combinations of values of the first monitoring feature of the one or more monitoring features and time horizons.

3. The computer-implemented method of claim 2, 
wherein the second subset of values comprises one or more monitoring features include a second monitoring feature, wherein the prediction matrix further includes a second prediction sub-matrix related to abnormal operation of a second component of the machine, and
wherein the second prediction sub-matrix includes probabilities of abnormal operation for combinations of values of the second monitoring feature and time horizons.


4. The computer-implemented method of claim 2, 
wherein the one or more monitoring features include a second monitoring feature, wherein the second subset of values comprises prediction matrix further includes a second prediction sub-matrix related to abnormal operation of the component, and

wherein the second prediction sub-matrix includes probabilities of abnormal operation for combinations of values of the second monitoring feature and time horizons.


5. The computer-implemented method of claim 4, wherein determining the probability of abnormal operation of the component comprises:
extracting, from the first prediction sub-matrix and the second prediction sub-matrix, values of a maximum probability for a combination of a particular time horizon and values of the first monitoring feature and the second monitoring feature, respectively.


6. The computer-implemented method of claim 2, further comprising: 
generating the first prediction sub-matrix, 
wherein generating the first prediction sub­ matrix includes: 
receiving historical monitoring data related to instances of abnormal operations of at least one of the machine, one or more machines of a same type as the machine, and one or more machines of a same class as the machine, 
wherein the instances of abnormal operations includes data for a first monitoring feature of the one or more monitoring features for: a first period before an abnormal operation of the component, and a second period after repair of the machine following the abnormal operation;
dividing a range of values of the one or more monitoring features into a plurality of value sub-regions; and
for each value sub-region:
calculating a probability of abnormal operation for a first time horizon by dividing a total number of abnormal operations by a total number of instances in which the value of the first monitoring feature is in the value sub-region; and
calculating a probability of abnormal operation for a second time horizon by dividing a total number of abnormal operations by the total number of instances in which the value of the first monitoring feature is in the value sub­region.


7. The computer-implemented method of claim 1, further comprising:
determining the one or more monitoring features, 
wherein determining the one or more monitoring features comprises:
receiving historical monitoring data related to instances of abnormal operations of at least one of: the machine, one or more machines of a same type as the machine, and one or more machines of a same class as the machine, 
wherein the instances of abnormal operations include data for: a first period before an abnormal operation of the component, and a second period after repair of the machine following the abnormal operation; and
computing the one or more monitoring features from the data based on a difference in value for the one or more monitoring features in the data before the abnormal operation and after the abnormal operation.

 










8. A system, comprising:
a computer processor; and
a computer memory storing program code executable by the computer processor to: 









receive monitoring data from a machine during operation;





receiving historical monitoring data related to instances of abnormal operations of at least one of: the machine, one or more machines of a same type as the machine, and one or more machines of a same class as
the machine; and 
computing the one or more monitoring features from the historical monitoring data based on a difference in value for the one or more monitoring features in the historical monitoring data before an abnormal operation and after an abnormal operation;
process the monitoring data to determine values for one or more monitoring features that are predictive of abnormal operation of a component of the machine;
determine, using the values for the one or more monitoring features, a probability of abnormal operation of the component; and
schedule maintenance for the component responsive to the probability exceeding a first threshold value.

1. A computer-implemented method of predicting component abnormal operation in a machine, the method comprising: 
receiving monitoring data from the machine during operation of the machine;








computing at least one monitoring feature from the received monitoring data; 
extracting a probability of a component operating abnormally from a prediction matrix based on the computed at least one monitoring feature, 
wherein the prediction matrix includes probabilities of abnormal operation for a first component of the machine, the probabilities of abnormal operation corresponding to values of a first monitoring feature; and 






scheduling maintenance for the component of the machine upon the extracted probability exceeding a first threshold value.


2. The computer-implemented method of claim 1, 


wherein the prediction matrix includes a first prediction sub-matrix that includes the probabilities of abnormal operation for combinations of values of the first monitoring feature and time horizons.


3. The computer-implemented method of claim 2, 
wherein the at least one monitoring feature includes a second monitoring feature, wherein the prediction matrix further includes a second prediction sub-matrix related to abnormal operation of a second component of the machine, 

wherein the second prediction sub-matrix includes probabilities of abnormal operation corresponding to combinations of values of the second monitoring feature and time horizons.

4. The computer-implemented method of claim 2, 
wherein the at least one monitoring feature includes a second monitoring feature, wherein the prediction matrix further includes a second prediction sub-matrix related to abnormal operation of the first component of the machine, 
wherein the second prediction sub-matrix includes probabilities of abnormal operation corresponding to combinations of values of the second monitoring feature and time horizons.

5. The computer-implemented method of claim 4, 
wherein extracting the probability of a component operating abnormally comprises: 
extracting, from the first prediction sub-matrix and the second prediction sub-matrix, a maximum probability for a particular time horizon and values of the first monitoring feature and the second monitoring feature.



6. The computer-implemented method of claim 2, further comprising: 
generating the first prediction sub-matrix, 
wherein generating the first prediction sub-matrix includes: 
receiving historical monitoring data related to instances of abnormal operations of at least one of the machine, one or more machines of a same type as the machine, and one or more machines of a same class as the machine, 
wherein the instances of abnormal operations includes data for a first one of the at least one monitoring feature for a first period before an abnormal operation of a component and data for a second period after repair of the machine following the abnormal operation; 
dividing a range of values of the at least one monitoring feature into a plurality of value sub-regions; and 
for each value sub-region: 
calculating a probability of abnormal operation for a first time horizon by dividing a total number of abnormal operations by a total number of instances in which the value of the first one of the at least one monitoring feature is in the value sub-region; and 
calculating a probability of abnormal operation for a second time horizon by dividing a total number of abnormal operations by the total number of instances in which the value of the first one of the at least one monitoring feature is in the value sub-region.

7. The computer-implemented method of claim 1, further comprising: 
determining the at least one monitoring feature, 
wherein determining the at least one monitoring feature comprises: 
receiving historical monitoring data related to instances of abnormal operations of at least one of the machine, one or more machines of a same type as the machine, and one or more machines of a same class as the machine, 
wherein the instances of abnormal operations includes data for a first period before an abnormal operation of a component and data for a second period after repair of the machine following the abnormal operation; and 
computing the at least one monitoring feature from the data based on a difference in value for the at least one monitoring feature in the data before the abnormal operation and after the abnormal operation.












8. A system, comprising: 
a computer processor; and 
a computer memory storing: 
a prediction matrix for abnormal operation of a component of a machine, 
wherein the prediction matrix includes probabilities of abnormal operation for a first component of the machine, the probabilities of abnormal operation corresponding to values of a first monitoring feature; and 
an abnormal operation prediction application, which is executable by the computer processor to:
receive monitoring data from the machine during operation of the machine; compute at least one monitoring feature from the received monitoring data; 
extract a probability of a component operating abnormally from the prediction matrix based on the computed at least one monitoring feature; and 


















schedule maintenance for the component of the machine upon the extracted probability exceeding a first threshold value.

9. The system of claim 8,
wherein the computer memory further stores a prediction matrix that includes probabilities of abnormal operation for the component, and
wherein the prediction matrix includes a first prediction sub-matrix that includes probabilities of abnormal operation for combinations of values of a first monitoring feature of the one or more monitoring features and time horizons.

10. The system of claim 9,
wherein the one or more monitoring features include a second monitoring feature, 
wherein the prediction matrix further includes a second prediction sub-matrix related to abnormal operation of a second component of the machine, and
wherein the second prediction sub-matrix includes probabilities of abnormal operation for combinations of values of the second monitoring feature and time horizons.

11. The system of claim 9,
wherein the one or more monitoring features include a second monitoring feature, wherein the prediction matrix further includes a second prediction sub-matrix related to abnormal operation of the component, and

wherein the second prediction sub-matrix includes probabilities of abnormal operation for combinations of values of the second monitoring feature and time horizons.

12. The system of claim 11, wherein determining the probability of abnormal operation of the component comprises:

extracting, from the first prediction sub-matrix and the second prediction sub-matrix, values of a maximum probability for a combination of a particular time horizon and values of the first monitoring feature and the second monitoring feature, respectively.

13. The system of claim 9, wherein the program code is further executable by the computer processor to generate the first prediction sub-matrix by:

receiving historical monitoring data related to instances of abnormal operations of at least one of the machine, one or more machines of a same type as the machine, and one or more machines of a same class as the machine, 
wherein the instances of abnormal operations includes data for a first monitoring feature of the one or more monitoring features for: a first period before an abnormal operation of a component, and a second period after repair of the machine following the abnormal operation;
dividing a range of values of the one or more monitoring features into a plurality of value sub-regions; and
for each value sub-region:
calculating a probability of abnormal operation for a first time horizon by dividing a total number of abnormal operations by a total number of instances in which the value of the first monitoring feature is in the value sub-region; and
calculating a probability of abnormal operation for a second time horizon by dividing a total number of abnormal operations by the total number of instances in which the value of the first monitoring feature is in the value sub-region.

14. The system of claim 8, wherein the program code is further executable by the computer processor to determine the one or more monitoring features by:

receiving historical monitoring data related to instances of abnormal operations of at least one of: the machine, one or more machines of a same type as the machine, and one or more machines of a same class as the machine, 
wherein the instances of abnormal operations include data for: a first period before an abnormal operation of the component, and a second period after repair of the machine following the abnormal operation; and
computing the one or more monitoring features from the data based on a difference in value for the one or more monitoring features in the data before the abnormal operation and after the abnormal operation.
9. The system of claim 8, 




wherein the prediction matrix includes a first prediction sub-matrix that includes the probabilities of abnormal operation for combinations of values of the first monitoring feature and time horizons.



10. The system of claim 9, 
wherein the at least one monitoring feature includes a second monitoring feature, 
wherein the prediction matrix further includes a second prediction sub-matrix related to abnormal operation of a second component of the machine, 
wherein the second prediction sub-matrix includes probabilities of abnormal operation corresponding to combinations of values of the second monitoring feature and time horizons.

11. The system of claim 9, 
wherein the at least one monitoring feature includes a second monitoring feature, 
wherein the prediction matrix further includes a second prediction sub-matrix related to abnormal operation of the first component of the machine, 
wherein the second prediction sub-matrix includes probabilities of abnormal operation corresponding to combinations of values of the second monitoring feature and time horizons.

12. The system of claim 11, 
wherein extracting the probability of a component operating abnormally from comprises: 
extracting, from the first prediction sub-matrix and the second prediction sub-matrix, a maximum probability for a particular time horizon and values of the first monitoring feature and the second monitoring feature.


13. The system of claim 9, 
wherein the computer memory further stores a prediction matrix generating application, which is executable by the computer processor to generate the first prediction sub-matrix by: 
receiving historical monitoring data related to instances of abnormal operations of at least one of the machine, one or more machines of a same type as the machine, and one or more machines of a same class as the machine, 
wherein the instances of abnormal operations includes data for a first one of the at least one monitoring feature for a first period before an abnormal operation of a component and data for a second period after repair of the machine following the abnormal operation; 
dividing a range of values of the at least one monitoring feature into a plurality of value sub-regions; and 
for each value sub-region: 
calculating a probability of abnormal operation for a first time horizon by dividing a total number of abnormal operations by a total number of instances in which the value of the first one of the at least one monitoring feature is in the value sub-region; and 
calculating a probability of abnormal operation for a second time horizon by dividing a total number of abnormal operations by the total number of instances in which the value of the first one of the at least one monitoring feature is in the value sub-region.


14. The system of claim 8, 
wherein the computer memory further stores a monitoring feature generation application, which is executable by the computer processor to determine the at least one monitoring feature by: 
receiving historical monitoring data related to instances of abnormal operations of at least one of the machine, one or more machines of a same type as the machine, and one or more machines of a same class as the machine, 
wherein the instances of abnormal operations includes data for a first period before an abnormal operation of a component and data for a second period after repair of the machine following the abnormal operation; and 
computing the at least one monitoring feature from the data based on a difference in value for the at least one monitoring feature in the data before the abnormal operation and after the abnormal operation.
15. A computer program product comprising:


a non-transitory computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code executable by one or more computer processors to:
receive monitoring data from a machine during operation;









process the monitoring data to determine values for one or more monitoring features that are predictive of abnormal operation of a component of the machine; 
generate a first subset of values of a set of values by:
receiving historical monitoring data related to instances of abnormal operations of at least one of the machine, one or more machines of a same type as the machine, and one or more machines of a same class as the machine, wherein the instances of abnormal operations includes data for a first monitoring feature of the one or more monitoring features for: a first period before an abnormal operation of the
component, and a second period after repair of the machine following the abnormal
operation; 
dividing a range of values of the one or more monitoring features into a plurality of value sub-regions; and 
for each value sub-region:
calculating a probability of abnormal operation for a first time horizon by dividing
a total number of abnormal operations by a total number of instances in which the
value of the first monitoring feature is in the value sub-region; and calculating a probability of abnormal operation for a second
time horizon by dividing a total number of abnormal operations by the total number of instances in which the value of the first
monitoring feature is in the value sub-region;

determine, using the values of the one or more monitoring features, a probability of abnormal operation of the component; and
schedule maintenance for the component responsive to the probability exceeding a first threshold value.
15. A computer program product for calculating a predicted abnormal operation of a machine, the computer program product comprising: 
a non-transitory computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code executable by one or more computer processors to: 
receive monitoring data from the machine during operation of the machine; 
compute at least one monitoring feature from the received monitoring data; 
extract a probability of a component operating abnormally from a prediction matrix based on the computed at least one monitoring feature, 
wherein the prediction matrix includes probabilities of abnormal operation for a first component of the machine, the probabilities of abnormal operation corresponding to values of a first monitoring feature; and 







































schedule maintenance for the component of the machine upon the extracted probability exceeding a first threshold value.
16. The computer program product of claim 15,
wherein determining the probability of abnormal operation of the component comprises extracting the probability from a prediction matrix, and
wherein the prediction matrix includes a first prediction sub-matrix that includes probabilities of abnormal operation for combinations of values of a first monitoring feature of the one or more monitoring features and time horizons.

17. The computer program product of claim 16,
wherein the one or more monitoring features include a second monitoring feature, wherein the prediction matrix further includes a second prediction sub-matrix related to abnormal operation of a second component of the machine, and
wherein the second prediction sub-matrix includes probabilities of abnormal operation for combinations of values of the second monitoring feature and time horizons.

18. The computer program product of claim 16,

wherein the one or more monitoring features include a second monitoring feature, 
wherein the prediction matrix further includes a second prediction sub-matrix related to abnormal operation of the first component of the machine, and
wherein the second prediction sub-matrix includes probabilities of abnormal operation for combinations of values of the second monitoring feature and time horizons.
































20. The computer program product of claim 15, 
wherein the computer-readable program code is further executable to determine the one or more monitoring features by:
receiving historical monitoring data related to instances of abnormal operations of at least one of the machine, one or more machines of a same type as the machine, and one or more machines of a same class as the machine, 
wherein the instances of abnormal operations includes data for: 
a first period before an abnormal operation of the component, and a second period after repair of the machine following the abnormal operation; and
computing the one or more monitoring features from the data based on a difference in value for the one or more monitoring features in the data before the abnormal operation and after the abnormal operation.
16. The computer program product of claim 15, 



wherein the prediction matrix includes a first prediction sub-matrix that includes the probabilities of abnormal operation for combinations of values of the first monitoring feature and time horizons.


17. The computer program product of claim 16, 
wherein the at least one monitoring feature includes a second monitoring feature, 
wherein the prediction matrix further includes a second prediction sub-matrix related to abnormal operation of a second component of the machine, 
wherein the second prediction sub-matrix includes probabilities of abnormal operation corresponding to combinations of values of the second monitoring feature and time horizons.

18. The computer program product of claim 16, 
wherein the at least one monitoring feature includes a second monitoring feature, 
wherein the prediction matrix further includes a second prediction sub-matrix related to abnormal operation of the first component of the machine, 
wherein the second prediction sub-matrix includes probabilities of abnormal operation corresponding to combinations of values of the second monitoring feature and time horizons.

19. The computer program product of claim 16, 
wherein the computer-readable program code is further executable by the one or more computer processors to generate the first prediction sub-matrix by: 
receiving historical monitoring data related to instances of abnormal operations of at least one of the machine, one or more machines of a same type as the machine, and one or more machines of a same class as the machine, 
wherein the instances of abnormal operations includes data for a first one of the at least one monitoring feature for a first period before an abnormal operation of a component and data for a second period after repair of the machine following the abnormal operation; 
dividing a range of values of the at least one monitoring feature into a plurality of value sub-regions; and 
for each value sub-region: 
calculating a probability of abnormal operation for a first time horizon by dividing a total number of abnormal operations by a total number of instances in which the value of the first one of the at least one monitoring feature is in the value sub-region; and 
calculating a probability of abnormal operation for a second time horizon by dividing a total number of abnormal operations by the total number of instances in which the value of the first one of the at least one monitoring feature is in the value sub-region.

20. The computer program product of claim 15, 
wherein the computer-readable program code is further executable by the one or more computer processors to determine the at least one monitoring feature by: 
receiving historical monitoring data related to instances of abnormal operations of at least one of the machine, one or more machines of a same type as the machine, and one or more machines of a same class as the machine, 
wherein the instances of abnormal operations includes data for a first period before an abnormal operation of a component and data for a second period after repair of the machine following the abnormal operation; and 
computing the at least one monitoring feature from the data based on a difference in value for the at least one monitoring feature in the data before the abnormal operation and after the abnormal operation.




“Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U.S. Court of Customs and Patent Appeals.
Claim Interpretation
	A “patent is invalid for indefiniteness if its claims, read in light of the specification delineating the patent, and the prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention.”  Nautilus, Inc. v. Biosig Instruments, Inc., 134 S.Ct. 2120, 2124, 110 USPQ2d 1688 (2014).  The Office does not interpret claims when examining patent applications in the same manner as the courts.  The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim.  See, MPEP 2173.02 (Determining Whether Claim Language is Definite).  Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination.  Id.  However, Applicant has the ability to amend the claims during prosecution to ensure that the meaning of the language is clear and definite prior to issuance or provide a persuasive explanation (with evidence as necessary) that a person of ordinary skill in the art would not consider the claim language unclear.  Id. (citing In re Buszard, 504 F.3d 1364, 1366 (Fed. Cir. 2007) (claims are given their broadest reasonable interpretation during prosecution “to facilitate sharpening and clarifying the claims at the application stage”)).  During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected.  Id.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37CPR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 is rejected under 35 U.S.C. § 102(a)(2) as being anticipated by 
Morris, II et al.: “DYNAMICALLY UPDATED PREDICTIVE MODELING OF SYSTEMS AND PROCESSES”, (U.S. Patent Application Publication US 20160350671 A1, DATE PUBLISHED 2016-12-01 and DATE FILED 2016-04-20, hereafter “Morris, II”), in view of 
Kwong, Manlik: “METHOD AND SYSTEM FOR A DISTRIBUTED ANALYTICAL AND DIAGNOSTIC SOFTWARE OVER THE INTRANET AND INTERNET ENVIRONMENT”, (U.S. Patent Application Publication US 20020107452 A1, DATE PUBLISHED 2002-08-08 and DATE FILED 2001-08-09, hereafter “Kwong”).

As per claim 1, Morris, II teaches a computer-implemented method of predicting abnormal operation of a component of a machine, the method comprising:
receiving monitoring data from the machine during operation (See [0003], many operating systems involving the operation of machines or hardware-enabled devices, a wide range of monitoring can be carried out for the operational control of the respective systems. In many cases, the monitored information extracted from the systems during operation thereof (e.g., raw data collected through sensors distributed about the operating system) is sent to a controller, user device or other processing device, which can then adjust or otherwise modify the operation of the system or a portion of the system in response to the monitored conditions); and 
processing the monitoring data to determine values for one or more monitoring features that are predictive of abnormal operation of the component (See [0026] and [0075], “predictive analytics” refers to statistical analysis that uses operational feature data derived from one or a plurality of sources with an operating system, hardware device, or machine in need of monitoring, wherein such statistical analysis can be used to derive predictions about the probability that a future event, condition or operational parameter associated with the operation (or lack thereof) of an operating system, hardware device, or machine is likely to occur within a time period of interest in the future during operation thereof. In accordance with the inventions herein, probability models can be generated that will provide information to a system or a user (such as providing a signal generated within a system) that the operational outcome of interest is likely to occur. if the predicted output 196 indicates that an operational outcome of interest (e.g., a failure of a component or piece of equipment 112 of the operating system 110 or other operational condition of interest) is likely to occur within an indicated period of time, then the user and/or operators may take action to avoid or modify the occurrence of the operational outcome of interest. Here component failure reads on component abnormal),
wherein the one or more monitoring features comprise at least a first monitoring feature and a second monitoring feature (see [0026], uses operational feature data derived from one or a plurality of sources with an operating system, hardware device, or machine in need of monitoring. Here the monitoring operating system, hardware device, and machine are among the first monitoring feature and the second monitoring feature), and
determining, using the values of the one or more monitoring features, a probability of abnormal operation of the component (See [0026] and [0075], probability models can be generated that will provide information to a system or a user (such as providing a signal generated within a system) that the operational outcome of interest is likely to occur; and if the predicted output 196 indicates that an operational outcome of interest (e.g., a failure of a component or piece of equipment 112 of the operating system 110 or other operational condition of interest) is likely to occur within an indicated period of time, then the user and/or operators may take action to avoid or modify the occurrence of the operational outcome of interest. Here component failure reads on component abnormal).
Morris, II does not explicitly teach the determining of the probability “by extracting the probability from a set of values, wherein the set of values includes a subset of values for the first monitoring feature and a second subset of values for the second monitoring feature”.
On the other hand, as an analogous art on predictive modeling, Kwong teaches determining probability by extracting the probability from a set of values, wherein the set of values includes a subset of values for the first monitoring feature and a second subset of values for the second monitoring feature (See [0075], real-time monitoring of one or more clinical features of the patient and the predictive algorithm is for computing a probability of a medical outcome or diagnosis, based in part on those monitored clinical features. The monitoring device could be a single instrument, as it was in the case of the above-described cardiac monitor which used an electrocardiograph, or it could be a constellation of medical instruments, as will be the case in some of the examples systems described below. Here the computed probability of a medical outcome or diagnosis is based on those monitored clinical features that reads on a first feature and a second feature).
It would have been obvious to one having ordinary skill in the art at the time the Applicant’s application was filed to combine Kwong’s teaching with Morris, II reference because Morris, II is dedicated to predicting operational outcomes of interest in machines and autonomous evaluation of features allowing the predictive models to be dynamically updated in response to changes in the environment or monitored data during operation thereof, and Kwong is dedicated to computing probabilities of monitored features and a combined teaching would have been able to enable Morris, II to more accurately predict operational outcomes of interest in machines by including Kwong’s extracting probability values of monitored features.
Morris, II in view of Kwong further teaches the following: 
scheduling maintenance for the component responsive to the probability exceeding a first threshold value (See Morris, II: Abstract: The predictions can, for example, provide sufficient time for maintenance or repairs to be scheduled and carried out to avoid the predicted operational outcome. Here a sufficient amount of time reads on a time threshold, that is, not a sufficient amount of time is a time under a threshold value).

Claims 8 is rejected under 35 U.S.C. § 102(a)(2) as being anticipated by 
 Morris, II et al.: “DYNAMICALLY UPDATED PREDICTIVE MODELING OF SYSTEMS AND PROCESSES”, (U.S. Patent Application Publication US 20160350671 A1, DATE PUBLISHED 2016-12-01 and DATE FILED 2016-04-20, hereafter “Morris, II”), in view of 
Ikeya; Hiroki: “OPERATION VEHICLE MONITORING DEVICE”, (U.S. Patent Application Publication US 20120245760 A1, DATE PUBLISHED 2012-09-27  and DATE FILED 2010-12-17, hereafter “Ikeya”).

As per claim 8, Morris, II teaches the claim recites a system, comprising: a computer processor; and a computer memory storing program code executable by the computer processor ( [00078], at least one memory that stores computer-executable instructions, and at least one processor that, when executing the computer-executable instructions, configures the system) to:
  receive monitoring data from the machine during operation (See [0003], many operating systems involving the operation of machines or hardware-enabled devices, a wide range of monitoring can be carried out for the operational control of the respective systems. In many cases, the monitored information extracted from the systems during operation thereof (e.g., raw data collected through sensors distributed about the operating system) is sent to a controller, user device or other processing device, which can then adjust or otherwise modify the operation of the system or a portion of the system in response to the monitored conditions);
determine the one or more monitoring features (See [0026] and [0075], “predictive analytics” refers to statistical analysis that uses operational feature data derived from one or a plurality of sources with an operating system, hardware device, or machine in need of monitoring, wherein such statistical analysis can be used to derive predictions about the probability that a future event, condition or operational parameter associated with the operation (or lack thereof) of an operating system, hardware device, or machine is likely to occur within a time period of interest in the future during operation thereof. In accordance with the inventions herein, probability models can be generated that will provide information to a system or a user (such as providing a signal generated within a system) that the operational outcome of interest is likely to occur. if the predicted output 196 indicates that an operational outcome of interest (e.g., a failure of a component or piece of equipment 112 of the operating system 110 or other operational condition of interest) is likely to occur within an indicated period of time, then the user and/or operators may take action to avoid or modify the occurrence of the operational outcome of interest. Here component failure reads on component abnormal).
Morris, II does not explicitly teach the determining of the monitoring features by “receiving historical monitoring data related to instances of abnormal operations of at least one of: the machine, one or more machines of a same type as the machine, and one or more machines of a same class as the machine”.
On the other hand, as an analogous art on machine operation monitoring, Ikeya teaches receiving historical monitoring data related to instances of abnormal operations of at least one of: the machine, one or more machines of a same type as the machine, and one or more machines of a same class as the machine (See [0052] In the service menu display screen 103, the manager can display a menu required to perform failure diagnosis or defect analysis. To be more specific, examples of the displayed menu include "monitoring" for displaying a detection result of items selected from items detected by various sensors connected to the monitoring device 21, the engine controller 38 or the pump controller 33, "failure history" for displaying the history of failure, "maintenance history" for displaying the history of maintenance, "maintenance mode setting" for performing mode setting upon maintenance and "initial value setting" for setting the existence or non-existence of optional features and the initial value of monitoring. Among these, the monitoring items selected in the monitoring menu include "engine rotation speed," "engine water temperature", "remaining fuel amount" and the like as shown in FIG. 6.).
It would have been obvious to one having ordinary skill in the art at the time the Applicant’s application was filed to combine Ikeya’s teaching with Morris, II reference because Morris, II is dedicated to predicting operational outcomes of interest in machines and autonomous evaluation of features allowing the predictive models to be dynamically updated in response to changes in the environment or monitored data during operation thereof, and Ikeya is dedicated to an operation vehicle monitoring device that is provided in an operation vehicle such as a construction machine and displays information related to the operation vehicle and a combined teaching would have been able to enable Morris, II to display a maintenance screen in addition to a standard screen for displaying a normal operation of the construction machine, and can sequentially update and display a detection result of monitoring items selected by the service personnel.
Morris, II in view of Ikeya further teaches the following: 
computing the one or more monitoring features from the historical monitoring data based on a difference in value for the one or more monitoring features in the historical monitoring data before an abnormal operation and after an abnormal operation (See Ikeya: [0052] In the service menu display screen 103, the manager can display a menu required to perform failure diagnosis or defect analysis. To be more specific, examples of the displayed menu include "monitoring" for displaying a detection result of items selected from items detected by various sensors connected to the monitoring device 21, the engine controller 38 or the pump controller 33, "failure history" for displaying the history of failure, "maintenance history" for displaying the history of maintenance, "maintenance mode setting" for performing mode setting upon maintenance and "initial value setting" for setting the existence or non-existence of optional features and the initial value of monitoring. Among these, the monitoring items selected in the monitoring menu include "engine rotation speed," "engine water temperature", "remaining fuel amount" and the like as shown in FIG. 6. [0053] FIG. 7 is a diagram illustrating a screen transition example upon performing monitoring using the monitoring device 21. When the manager performs monitoring, first, the "monitoring" menu is selected from the service menu display screen 103. [0054] FIG. 8 is a diagram illustrating a display example of the service menu display screen 103. In addition to menus such as "diagnosis support," "monitoring" and "failure history," the service menu screen 103 displays a cursor down icon 131, a cursor up icon 132, a back icon 133 and a selection icon 134 in the lower portion of the screen. Among these, the cursor down icon 131 and the cursor up icon 132 denote icons corresponding to switches for moving up or down a scroll bar 135 that scrolls service menus. These icons are displayed above the function switches F3 to F6 (see FIG. 5) to guide input switches that actually require the manipulation input. The case shown in FIG. 8 denotes a case where "monitoring" is selected from the service menu items (which is displayed by hatching). Therefore, when the function switch F6 is pressed in the case shown in FIG. 8, "monitoring" is to be selected.);
process the monitoring data to determine values for the one or more monitoring features that are predictive of abnormal operation of a component of the machine (See Morris, II: [0026] and [0075], “predictive analytics” refers to statistical analysis that uses operational feature data derived from one or a plurality of sources with an operating system, hardware device, or machine in need of monitoring, wherein such statistical analysis can be used to derive predictions about the probability that a future event, condition or operational parameter associated with the operation (or lack thereof) of an operating system, hardware device, or machine is likely to occur within a time period of interest in the future during operation thereof. In accordance with the inventions herein, probability models can be generated that will provide information to a system or a user (such as providing a signal generated within a system) that the operational outcome of interest is likely to occur. if the predicted output 196 indicates that an operational outcome of interest (e.g., a failure of a component or piece of equipment 112 of the operating system 110 or other operational condition of interest) is likely to occur within an indicated period of time, then the user and/or operators may take action to avoid or modify the occurrence of the operational outcome of interest. Here component failure reads on component abnormal));
determine, using the values for the one or more monitoring features, a probability of abnormal operation of the component (See Morris, II: [0026] and [0075], probability models can be generated that will provide information to a system or a user (such as providing a signal generated within a system) that the operational outcome of interest is likely to occur; and if the predicted output 196 indicates that an operational outcome of interest (e.g., a failure of a component or piece of equipment 112 of the operating system 110 or other operational condition of interest) is likely to occur within an indicated period of time, then the user and/or operators may take action to avoid or modify the occurrence of the operational outcome of interest. Here component failure reads on component abnormal); and
schedule maintenance for the component responsive to the probability exceeding a first threshold value (See Morris, II: Abstract: The predictions can, for example, provide sufficient time for maintenance or repairs to be scheduled and carried out to avoid the predicted operational outcome. Here a sufficient amount of time reads on a time threshold, that is, not a sufficient amount of time is a time under a threshold value).

Claims 2 is rejected under 35 U.S.C. § 103 as being unpatentable over 
Morris, II, in view of Kwong as applied to claim 1  above, and further in view of 
House et al.: “METHOD AND SYSTEM FOR PREDICTING REMAINING LIFE FOR MOTORS FEATURING ON-LINE INSULATION CONDITION MONITOR”, (U.S. Patent Application Publication US 20060259271 A1, DATE PUBLISHED 2006-11-16 and DATE FILED 2005-05-12, hereafter “House”).

As per claim 2, Morris, II does not explicitly teach the computer-implemented method of claim 1, wherein the set of values comprises a prediction matrix.
On the other hand, as an analogous art on predicting operational outcomes of interest in hardware devices or machines, House teaches the computer-implemented method of claim 1, wherein the set of values comprises a prediction matrix (See [0008], developing a conditional probability matrix comprises failure probability corresponding to possible failure events for the motor system, developing an overall motor system reliability model based on the causal interference model and the conditional probability matrix. Here an overall motor system reliability model was developed based on the conditional probability matrix reads on extracting the probability from a probability matrix, also interpreted as a prediction matrix).
It would have been obvious to one having ordinary skill in the art at the time the Applicant’s application was filed to combine House’s teaching with Morris, II in view of Kwong reference because Kwong is dedicated to computing probabilities of monitored features, Morris, II is dedicated to predicting operational outcomes of interest in machines and autonomous evaluation of features allowing the predictive models to be dynamically updated in response to changes in the environment or monitored data during operation thereof, and House is dedicated to determining reliability and forecasting, with an ascertained statistical confidence, a remaining time before failure for electric motor systems including an insulation condition monitor and a combined teaching would have been able to enable Morris, II to more accurately predict operational outcomes of interest in machines by including House’s teaching on ascertained statistical confidence in the predictive models.
Morris, II in view of Kwong and further in view of House further teaches:
wherein the first set of values comprises a first prediction sub-matrix that includes probabilities of abnormal operation for combinations of values of the first monitoring feature of the one or more monitoring features and time horizons (See Morris, II: [0010], the plurality of operational parameters is derivable from information comprising one or more of at least times, locations, or environmental conditions associated with operation of the operating system, hardware device, or machine. Signaling is also incorporated in some embodiments herein, where such signals are associable with the probability that the operational outcome of interest is likely to occur within a time period of interest. Yet further, the at least one operational condition of interest can include a fault, failure, energy use, resource use, production quantity, production quality, compliance with required operational parameters, or operational cost metrics.).


 Claims   9  is rejected under 35 U.S.C. § 103 as being unpatentable over 
Morris, II, in view of Ikeya as applied to claim 8 above, and further in view of 
House et al.: “METHOD AND SYSTEM FOR PREDICTING REMAINING LIFE FOR MOTORS FEATURING ON-LINE INSULATION CONDITION MONITOR”, (U.S. Patent Application Publication US 20060259271 A1, DATE PUBLISHED 2006-11-16 and DATE FILED 2005-05-12, hereafter “House”).

As per claim 9, Morris, II , in view of Ikeya does not explicitly teach the system of claim 8, wherein the computer memory further stores a prediction matrix that includes probabilities of abnormal operation for the component.
On the other hand, as an analogous art on predicting operational outcomes of interest in hardware devices or machines, House the system of claim 8, wherein the computer memory further stores a prediction matrix that includes probabilities of abnormal operation for the component (See [0008], developing a conditional probability matrix comprises failure probability corresponding to possible failure events for the motor system, developing an overall motor system reliability model based on the causal interference model and the conditional probability matrix. Here an overall motor system reliability model was developed based on the conditional probability matrix reads on extracting the probability from a probability matrix, also interpreted as a prediction matrix).
It would have been obvious to one having ordinary skill in the art at the time the Applicant’s application was filed to combine House’s teaching with Morris, II in view of Ikeya reference because Morris, II is dedicated to predicting operational outcomes of interest in machines and autonomous evaluation of features allowing the predictive models to be dynamically updated in response to changes in the environment or monitored data during operation thereof, Ikeya is dedicated to an operation vehicle monitoring device that is provided in an operation vehicle such as a construction machine and displays information related to the operation vehicle and House is dedicated to determining reliability and forecasting, with an ascertained statistical confidence, a remaining time before failure for electric motor systems including an insulation condition monitor and a combined teaching would have been able to enable Morris, II to more accurately predict operational outcomes of interest in machines by including House’s teaching on ascertained statistical confidence in the predictive models.
Morris, II in view of Ikeya and further in view of House further teaches:
wherein the prediction matrix includes a first prediction sub-matrix that includes probabilities of abnormal operation for combinations of values of a first monitoring feature of the one or more monitoring features and time horizons (See Morris, II: [0010], the plurality of operational parameters is derivable from information comprising one or more of at least times, locations, or environmental conditions associated with operation of the operating system, hardware device, or machine. Signaling is also incorporated in some embodiments herein, where such signals are associable with the probability that the operational outcome of interest is likely to occur within a time period of interest. Yet further, the at least one operational condition of interest can include a fault, failure, energy use, resource use, production quantity, production quality, compliance with required operational parameters, or operational cost metrics.).

Allowable Subject Matter
Claims 3-7 and 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-18 are allowable.
Related Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of Reference Cited. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUEN S LU whose telephone number is (571)272-4114.  The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KUEN S LU  /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
November 16, 2022